In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                           No. 07-18-00379-CV


                              IN THE INTEREST OF Z.W., A CHILD,

                              On Appeal from the 320th District Court
                                       Potter County, Texas
                 Trial Court No. 090676-D-FM, Honorable Don Emerson, Presiding

                                           January 24, 2019

                                  MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       The trial court terminated M.W.’s parental rights to her daughter, Z.W., and M.W.

appealed from that order. Appointed counsel for M.W. has filed a motion to withdraw,

together with an Anders1 brief in support thereof. In the latter, counsel certified that he

diligently searched the record and concluded that the appeal was without merit. Appellate

counsel also filed a copy of a letter sent to M.W. informing her of her right to file a pro se

response. M.W. was also provided a copy of the appellate record, according to counsel.

By letter dated December 12, 2018, this Court also notified M.W. of her right to file her




       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
own brief or response by January 2, 2019, if she wished to do so. To date no response

has been received.

        In compliance with the principles enunciated in Anders, appellate counsel

discusses potential areas for appeal, including the sufficiency of the evidence supporting

the trial court’s termination and compliance with the procedural rules concerning

deadlines imposed for trial. He also notes that the evidence suggests that Z.W.’s foster

family wishes to adopt her and observes that such evidence serves the child’s best

interest. Per our obligation specified in In re D.D., 279 S.W.3d 849, 850 (Tex. App.—

Dallas 2009, pet. denied) (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005)), we too reviewed the appellate record in search of arguable issues for appeal.

None were found. Thus, we concur with counsel’s representation that the appeal is

meritless due to the absence of arguable error.

        Accordingly, the judgment is affirmed.2




                                                                          Brian Quinn
                                                                          Chief Justice




        2We call counsel’s attention to the continuing duty of representation through the exhaustion of
proceedings, which may include the filing of a petition for review. Counsel has filed a motion to withdraw,
on which we will take no action. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).

                                                    2